 1

 2
                                                                         JS-6
 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   MICHAEL LOPEZ,                        Case No. CV 18-5945-GW-Ex

12                     Plaintiff,

13        v.                                 ORDER TO DISMISS WITH
                                             PREJUDICE
14 HASTINGS VILLAGE
   INVESTMENT COMPANY, L.P.,
15
   et al.,
16
                       Defendants.
17

18

19        Based upon the stipulation between the parties and their respective counsel,
20 it is hereby ORDERED that this action is dismissed with prejudice in its entirety.

21 Each party will bear its own attorneys’ fees and expenses.

22        IT IS SO ORDERED.
23

24 Dated: June 26, 2019

25
                                          _________________________________
26                                        HONORABLE GEORGE H. WU
                                          UNITED STATES DISTRICT JUDGE
27

28
